DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The drawings, specification and claims are replete with errors and inconsistencies.  The examiner spoke with the applicant and the device was disclosed and claimed incorrectly.  The device is intended to be a non-rising rotatable shaft 102 with grooves 102c that is rotated and in which a rigidly connected riser 122 and pull rod 136 that move purely axially by set screws 124 in a riser 122 travel in grooves of the shaft and slide along a plurality of guide rods 128 that are connected between the top and bottom portions of a frame assembly.  That is how the application has been examined as the pull rod being connected to the shaft is incorrect that is in the drawings, specification and claims.  See interview summary as this has been confirmed by the applicant.

Drawings
The drawings are objected to because the drawings are replete with errors as is the explanation of the specification as to how the device operates.  The main error is that the pull rod 136 is rigidly connected to the riser 122 which appears to be at 122b in Fig. 3, but 122b is not even mentioned in the specification.  Fig. 3B is misleading as 136 is seen as connected and described as such in the specification at [0028] but this is wrong.  Riser 122 is rigidly connected to the pull rod 136, and not the shaft 102 and would only contact the shaft at the very top of the riser rising and otherwise is separated as the riser and the pull rod moved downwards together.  A cross-sectional view of Fig. 1 would help immensely as well as in different positions of the valve, Fig. 3A doesn’t show the pull rod so is unclear, Fig. 3B is misleading as it appears the hole at 122b is a space where pull rod 136 moves but this is not the case, pull rod 136 is connected to 122b and there should be a figure showing a space between the pull rod and shaft, Fig. 4 should have broken lines showing the spiraling threads connecting the threads and the sold lines going horizontal should be removed as if this is supposed to be a cutaway view than they would not be there.  In Fig. 2, 102c is not pointing to the annular grooves.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 122b, 134, 144.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114 (in [0029]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: See examiner’s note and drawing objections above so this is not repeated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claims 1-3, See examiner’s note and drawing objections above so this is not repeated.  Also, in claim 1 and the specification, the term “free end” doesn’t appear to make sense as the shaft has a squared knob end that is connected to an actuator and the other end at the bottom appears to be more of a free end than the top portion.  In claim 3, “for joining the two” is seen as unclear and indefinite as to what exactly this is and appears to be the top and bottom portion, so this should be spelled out in the claim instead of saying “the two”.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “actuating means for rotating said shaft on said free end” in claim 2 and “connecting means for joining the two” in claim 3 and by means capable of permitting rotational movement of the shaft and corresponding axial movement of said shaft and said pull rod in relation to said riser in claim 3.  The examiner spoke with the applicant and 112(f) was not intended to be invoked and just meant to be generic terms regarding actuating means in claim 2, connecting means in claim 3, and by means capable of… in claim 3 which does not make sense as what is listed after is not how the device works as there is NOT corresponding axial movement of the shaft and pull rod in relation to the riser.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gorman US 191,848.
	Regarding claim 3, Gorman discloses a valve stem lifter for opening and closing a valve, said lifter comprising: a frame assembly C’, H, c with a top and bottom portion and connecting means G connecting the two (H and/or top of C’ is top portion and c and/or bottom of C’ is bottom portion); a riser E slidably mounted to said connecting means; a pull rod f capable of engaging a valve element D to open or close a valve (valve seat at c); and a shaft F connected to said pull rod (the pull rod is connected to the shaft through the riser as is how applicant’s invention works) and rotatably connected to said riser by means capable of permitting rotational movement of the shaft F and corresponding axial movement of said shaft (the shaft DOES not move axially and is incorrect in the disclosure) and said pull rod in relation to (in relation to is completely wrong) said riser (the pull rod DOES move axially as it is rigidly connected to the riser).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman US 191,848 in view of Whitehouse US 858,771.
	Regarding claim 1, Gorman discloses a valve stem lifter for opening and closing a valve, said lifter comprising: a frame assembly C’, H, c with a top portion (H and/or top of C’) and bottom portion (c and/or bottom of C’ is bottom portion) connected through a guide G; a riser E slidably mounted to one or more of said guide rods (at 19); a shaft 8 with grooves 16 that are rotatably connected to said riser; a pull rod 23 connected to said shaft (the pull rod is connected to the shaft through the riser as is how applicant’s invention works) that is capable of engaging a valve element 22 used to open or close a valve (valve seat at 4), wherein said shaft has a free end that can be rotated (top of 8) to provide axial movement to said shaft (the shaft DOES not move axially and is incorrect in the disclosure) and corresponding axial movement to said pull rod (the pull rod DOES move axially as it is rigidly connected to the riser) connected to the opposite end of said shaft (the pull rod IS NOT connected to the opposite end of the shaft).  Gorman lacks the guide is a plurality of guide rods.  Whitehouse discloses the guide is a plurality of guide rods 20.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the guide of Gorman that extends from the top to bottom portion with the guide rods of Whitehouse extending from the top to bottom portion as a matter of simple substitution of guides and/or to provide a guide that uses less material and of simpler design as this would be less expensive for material costs.
	Regarding claim 2, Gorman discloses an actuating means I for rotating said shaft on said free end and a valve with a valve element D connected to said pull rod (this satisfies the manual turning of the knob end in the spec [0040]).
	Regarding claim 3, if the connecting means for joining the two is to mean a plurality of guide rods specifically, Gorman lacks the guide is a plurality of guide rods.  Whitehouse discloses the guide is a plurality of guide rods 20.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the guide of Gorman that extends from the top to bottom portion with the guide rods of Whitehouse extending from the top to bottom portion as a matter of simple substitution of guides and/or to provide a guide that uses less material and of simpler design as this would be less expensive for material costs.
19.	Claims 1-3, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse US 858,771 in view of Gorman US 191,848.
	Regarding claim 1, Whitehouse discloses a valve stem lifter for opening and closing a valve, said lifter comprising: a frame assembly 1 and 6 with a top portion 6 and bottom portion (1 at 4 and below) connected through a plurality of guide rods 20; a riser 18 slidably mounted to one or more of said guide rods (at 19); a shaft 8 with grooves 16 that are rotatably connected to said riser; a pull rod 23 connected to said shaft (the pull rod is connected to the shaft through the riser as is how applicant’s invention works) that is capable of engaging a valve element 22 used to open or close a valve (valve seat at 4), wherein said shaft has a free end that can be rotated (top of 8) to provide axial movement to said shaft (the shaft DOES not move axially and is incorrect in the disclosure) and corresponding axial movement to said pull rod (the pull rod DOES move axially as it is rigidly connected to the riser) connected to the opposite end of said shaft (the pull rod IS NOT connected to the opposite end of the shaft).  Whitehouse discloses the lacks the guide rods extending from the top portion but lacks the guide rods extending to the bottom portion at the valve seat 4.  Gorman discloses the guide G extending from the top portion to the bottom portion at the valve seat. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the guide rods of Whitehouse to the bottom portion at the valve seat as this feature is disclosed by Gorman which would provide stability of the guide rods of Whitehouse by being anchored at both ends as disclosed by Gorman as opposed to just at one end.
	Regarding claim 2, Whitehouse discloses an actuating means 3 and/or 12 for rotating said shaft on said free end and a valve with a valve element 22 connected to said pull rod (this satisfies the manual turning of the knob end in the spec [0040]).
	Regarding claim 3, Whitehouse discloses a valve stem lifter for opening and closing a valve, said lifter comprising: a frame assembly 1 and 6 with a top and bottom portion and connecting means 20 (which is in the top portion); a riser 18 slidably mounted to said connecting means; a pull rod 23 capable of engaging a valve element 22 to open or close a valve (valve seat at 4); and a shaft 8 connected to said pull rod (the pull rod is connected to the shaft through the riser as is how applicant’s invention works) and rotatably connected to said riser by means capable of permitting rotational movement of the shaft 16 and corresponding axial movement of said shaft (the shaft DOES not move axially and is incorrect in the disclosure) and said pull rod in relation to (in relation to is completely wrong) said riser (the pull rod DOES move axially as it is rigidly connected to the riser).  Whitehouse lacks the connecting means (guide rods) joining the two (top and bottom portions.  Gorman discloses the guide G extending from the top portion to the bottom portion at the valve seat. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the guide rods of Whitehouse to the bottom portion at the valve seat as this feature is disclosed by Gorman which would provide stability of the guide rods of Whitehouse by being anchored at both ends as disclosed by Gorman as opposed to just at one end.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses pin in slot valves.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921